.

Case 1:18-cr-00252-JKB Document 42 Filed 08/27/20 Page 1of5 |
|

I

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

*

UNITED STATES OF AMERICA * i
v. * CRIM. NO. JKB-18-252

KIM HICKS, *
Defendant. *
MEMORANDUM ORDER |

 

The Defendant Kim Hicks was sentenced to a period of 60 months’ imprisonment to be
followed by 60 months’ supervised release after pleading guilty to Possession With Intent to
Distribute Cocaine, a Schedule II Controlled Substance. (ECF No. 28.) Hicks is now incarcerated
at FCI Allenwood Low and is scheduled to be released on May 24, 2022. (ECF No. 32.) He has
now filed an Emergency Motion for Compassionate Release Pursuant to 18 U.S.C. §
3582(c)(1)(A)G) (ECF No. 30) in light of the COVID-19 Pandemic Crisis. See In re: Court
Operations Under the Exigent Circumstances Created by COVID-19, Case 1:00-me-00308,
Standing Order 2020-05 (D. Md. Mar. 20, 2020). No hearing is necessary. See Local Rules 105.6,
207 (D. Md. 2018). For the reasons set forth below, the Motion will be DENIED.

Motions for compassionate release are governed pursuant to 18 U.S.C. § 35 82(c)(1)(A).
Under this section, a district court may modify a convicted defendant’s sentence when
“extraordinary and compelling reasons warrant such a reduction” and the court has “consider[ed]
the factors set forth in section 3553(a) to the extent that they are applicable.” Id. A defendant may
only move for compassionate release under § 3582(c)(1)(A) after he or she “has fully exhausted

all administrative rights to appeal a failure of the Bureau of Prisons to bring a motion on the

 
|
Case 1:18-cr-00252-JKB Document 42 Filed 08/27/20 Page 2 of 5 !

'
defendant’s behalf or [after] the lapse of 30 days from the receipt of such a request by the warden
of the defendant’s facility, whichever is earlier.” Jd Hicks filed a request with the warden of his
institution on June 9, 2020, and that request was denied by the warden on June 15,2020. (See
ECF No. 32-2.) As of this writing, more than 30 days have lapsed since the warden received
Hicks’ request, and as such, Hicks has satisfied the procedural requirements of 18 U.S.C. §
3582(c)(1)(A). Therefore, the Court must determine: (1) whether Hicks has provided evidence
establishing the existence of “extraordinary and compelling reasons” for his release; and (2) if so,
whether compassionate release is consistent with the factors set forth in 18 U.S.C. § 355 3(a).

Under 28 U.S.C. § 994(t), the United States Sentencing Commission “shall describe what
should be considered extraordinary and compelling reasons for sentence reduction, including the
criteria to be applied and a list of specific examples.” The Commission has stated that
“extraordinary and compelling reasons” exist where: (1) a defendant has a terminal or serious
medical condition; (2) a defendant with deteriorating health is at least 65 years old and has served
ten years or 75% of his term of imprisonment; (3) certain family circumstances arise in which a

defendant must serve as a caregiver for minor children or a partner; or (4) the Bureau of Prisons
(“BOP”) determines other circumstances create “extraordinary and compelling reasons” for
sentence reduction. See U.S.S.G. § 1B1.13 cmt. n.1(A}{D).

This mandate and policy statement, however, predate the passage of the First Step Act of
2018, Pub. L. No. 115-391, 132 Stat. 5194 (2018), “which was enacted to further increase the use
of compassionate release and which explicitly allows courts to grant such motions even when
B[O]P finds they are not appropriate.” United States v, Beck, 425 F. Supp. 3d 573, 579 (M.D.N.C.
2019). This Court and many others have determined that under the First Step Act, “BOP is no

longer the exclusive arbiter of what constitutes other ‘extraordinary and compelling reasons,’” and

 
Case 1:18-cr-00252-JKB Document 42 Filed 08/27/20 Page 3 of 5

1

that courts may now “independently determine what constitutes other ‘extraordinary and
compelling reasons’ for compassionate release[.]” United States v. Richardson, Crim. No. IKB-
09-0288, 2020 WL 3267989, at *2 (D. Md. June 17, 2020), This Court likewise has held that
“medical conditions which make a defendant uniquely susceptible to complications from COVID-
19 create ‘extraordinary and compelling reasons’ to grant compassionate release pursuant to §
3582(c)(1)(A).” Id. See also United States v. Lewin, Crim. No, SAG-15-198, 2020 WL 3469516,
at *3 (D. Md. June 25, 2020) (A defendant can establish extraordinary and compelling reasons by
demonstrating that he “(1) has a condition that compellingly elevates his risk of becoming
seriously ill, or dying, from COVID-19, and (2) is more likely to contract COVID-19 ‘in his
particular institution than if released.”). |
Hicks has failed to establish extraordinary and compelling reasons for compassionate
release.. Hicks has identified two medical conditions which heighten his risk for severe illness
from COVID-19: (1) asthma, and (2) a history of hypertension. (ECF No, 32 at 8.) The Centers
for Disease Control have found that both hypertension and moderate-to-severe asthma might
increase a person’s risk for a serious case of COVID-19. See People with Certain Medical
Conditions, Ctrs. for Disease Control and Prevention, https://www.cde.gov/coronavirus/2019-
ncov/need-extra-precautions/people-with-medical-conditions.html (last accessed August 26,
2020). Even so, the severity of Hicks’ conditions is unclear from the record. Both Hicks’ asthma
and hypertension are self-reported (Presentence Investigation Report (“PSR”) at 56, ECF No.
32-1), and Hicks’ BOP medical records, which the government submitted, do not indicate that
Hicks suffers from asthma or hypertension. (See generally Def.’s Medical Records, ECF No. 37-

1.) Further, there are currently no confirmed, active cases of COVID-19 at FCI Allenwood Low,

which weighs against a finding of extraordinary and compelling reasons for release. See COVID-
Case 1:18-cr-00252-JKB Document 42 Filed 08/27/20 Page 4of5

19 Cases, BUREAU OF PRISONS, https://www.bop.gov/coronavirus/ (last accessed August 26,
2020). Also weighing against release is the seriousness of Hicks’ crime and previous criminal
record. Hicks pled guilty to carrying at least three kilograms of cocaine, a very substantial quantity
of drugs. (See Plea Agreement Attach. A, ECF No. 26.) Additionally, before the instant offense,
Hicks had sustained multiple other criminal charges and convictions, including two other serious
drug convictions for which the sentences of incarceration were almost entirely suspended, (PSR
{7 32, 35.) Hicks’ sentence of 60 months’ incarceration was appropriate when it was imposed and
remains so. '

The Court acknowledges the very real danger posed by the COVID-19 pandemic and
Hicks’ legitimate concerns about his health and living situation. Hicks’ self-reported asthma and
hypertension, however, do not sufficiently differentiate him from the thousands of similarly
situated incarcerated individuals to constitute an extraordinary and compelling reason for judicial
relief, and Hicks’ motion fails fo establish the presence of other factors supporting compassionate
release at this time. See United States y. Taylor, Crim. No. ELH-13-269, 2020 WL 3447761, at
#6 (D. Md, June 23, 2020) (“Fear of contracting the novel coronavirus while incarcerated is not
sufficient reason for granting compassionate release[.]”). Hicks’ Emergency Motion for
Compassionate Release Pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) (ECF No. 30) is accordingly

DENIED.
Case 1:18-cr-00252-JKB Document 42 Filed 08/27/20 Page 5of5

DATED this ZG day of August, 2020.

BY THE COURT:

 

James K. Bredar
Chief Judge
